 

GUARANTY AND COLLATERAL AGREEMENT

dated as of November __, 2005

among

CPI CORP.

and

THE OTHER PARTIES HERETO,

as Grantors,

and

LASALLE BANK NATIONAL ASSOCIATION,

as the Administrative Agent

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

GUARANTY AND COLLATERAL AGREEMENT

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of November __, 2005 (this
“Agreement”) is entered into among CPI CORP., a Delaware corporation (the
“Company”) and each other Person signatory hereto as a Grantor (the Company,
together with any other Person that becomes a party hereto as provided herein,
the “Grantors”) in favor of LASALLE BANK NATIONAL ASSOCIATION, as the
Administrative Agent for all the Lenders party to the Credit Agreement (as
hereafter defined).

The Lenders have severally agreed to extend credit to the Company pursuant to
the Credit Agreement. The Company is affiliated with each other Grantor. The
proceeds of credit extended under the Credit Agreement will be used in part to
enable the Company to make valuable transfers to the Grantors in connection with
the operation of their respective businesses. The Company and the other Grantors
are engaged in interrelated businesses, and each Grantor will derive substantial
direct and indirect benefit from extensions of credit under the Credit
Agreement. It is a condition precedent to each Lender’s obligation to extend
credit under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
all the Lenders.

In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, each Grantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:

SECTION 1.

DEFINITIONS.

1.1.         Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Accounts, Certificated Security, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, Tangible Chattel
Paper.

 

1.2.

When used herein the following terms shall have the following meanings:

Agreement has the meaning set forth in the preamble hereto.

Assigned Agreements means any agreement executed on or after the date hereof
related to an Acquisition by a Grantor.

Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General

 

1240906.04

 


--------------------------------------------------------------------------------



 

Intangibles, Health Care Insurance Receivables, Farm Products, Goods,
Instruments, Intellectual Property (but excluding in all cases any Trademarks),
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money,
Supporting Obligations and Identified Claims, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds, Insurance Proceeds, and
products of any of the foregoing, and (d) all collateral security and guaranties
given by any Person with respect to any of the foregoing. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof; provided, however, that "Collateral" shall not include rights
under or with respect to any General Intangible, contract rights, license,
permit or authorization to the extent any such General Intangible, contract
rights, license, permit or authorization, by its terms or by law, prohibits the
assignment of, or the granting of a Lien over the rights of a grantor thereunder
or which would be invalid or unenforceable upon any such assignment or grant
(the "Restricted Assets"), provided that (A) the Proceeds of any Restricted
Asset shall continue to be deemed to be "Collateral", and (B) this provision
shall not limit the grant of any Lien on or assignment of any Restricted Asset
to the extent that the UCC or any other applicable law provides that such grant
of Lien or assignment is effective irrespective of any prohibitions to such
grant provided in any Restricted Asset (or the underlying documents related
thereto). Concurrently with any such Restricted Asset being entered into or
arising after the date hereof, the applicable Grantor shall be obligated to
obtain any waiver or consent (in form and substance acceptable to the
Administrative Agent) necessary to allow such Restricted Asset to constitute
Collateral hereunder if the failure of such Grantor to have such Restricted
Asset would have a Material Adverse Effect.

Company Obligations means all Obligations of the Company.

Contract Rights means all of the Grantors’ rights and remedies with respect to
the Assigned Agreements.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

Credit Agreement means the Amended and Restated Credit Agreement of even date
herewith among the Company, the Lenders a party thereto from time to time, and
the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: Fixtures (as defined in the UCC), plant fixtures; business fixtures;
other fixtures and

 

2

1240906.04

 


--------------------------------------------------------------------------------



 

storage facilities, wherever located; and all additions and accessories thereto
and replacements therefor.

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same from time to
time may be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of such Grantor
to damages arising thereunder and (c) all rights of such Grantor to perform and
to exercise all remedies thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such Payment Intangible, contract,
agreement, instrument or indenture.

Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.

Guarantors means the collective reference to each Grantor other than the
Company, if any.

Identified Claims means the Commercial Tort Claims described on Schedule 6 as
such schedule shall be supplemented from time to time.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

Issuers means the collective reference to each issuer of any Investment
Property.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part

 

3

1240906.04

 


--------------------------------------------------------------------------------



 

thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

Pledged Equity means the equity interests listed on Schedule 1 together with any
other equity interests, certificates, options or rights of any nature whatsoever
in respect of the equity interests of any Person that may be issued or granted
to, or held by, any Grantor while this Agreement is in effect; provided that in
no event shall more than 65% of the total outstanding equity interests of any
foreign Subsidiary be required to be pledged hereunder; and provided further,
however, the equity of the Dormant Entities shall not be pledged hereunder.

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (b) any individual promissory note which is less than $100,000 in
principal amount, up to an aggregate of $250,000 for all such promissory notes
excluded under this clause (b)).

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto and all other proceeds of any kind or nature.

Real Estate Collateral means all real and personal property on which a Lien is
granted to Administrative Agent under any of the Mortgages.

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

Secured Obligations means, collectively, the Company Obligations and Guarantor
Obligations.

Securities Act means the Securities Act of 1933, as amended.

Seller Undertakings means, collectively, all representations, warranties,
covenants and agreements in favor of any Grantor, and all indemnifications for
the benefit of any Grantor relating thereto, pursuant to the Assigned
Agreements.

Trademarks means (a) all trademarks, trade names, corporate names, the Company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision

 

4

1240906.04

 


--------------------------------------------------------------------------------



 

thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to in Schedule 5, and (b) the right to obtain all
renewals thereof.

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

SECTION 2.

GUARANTY.

 

2.1.

Guaranty.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Company Obligations.

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)          Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty contained in this SECTION 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(d)          The guaranty contained in this SECTION 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.

(e)          No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect

 

5

1240906.04

 


--------------------------------------------------------------------------------



 

of the Secured Obligations), remain liable for the Secured Obligations up to the
maximum liability of such Guarantor hereunder until the Secured Obligations are
Paid in Full.

2.2.         Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guarantied by such Guarantor hereunder.

2.3.         No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company or any other Guarantor or any collateral security or
guaranty or right of offset held by the Administrative Agent or any Lender for
the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Secured Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4.         Amendments, etc. with respect to the Secured Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all the Lenders, as the case may be) may deem advisable from time to
time. Neither the Administrative Agent nor any Lender shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guaranty contained in this
SECTION 2 or any property subject thereto.

 

6

1240906.04

 


--------------------------------------------------------------------------------



 

 

The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to any Guarantor (or any of them), take any or all
of the following actions: (a) retain or obtain a security interest in any
property to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Secured Obligations, or release or compromise any obligation of any of
the undersigned hereunder or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (d) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (e) resort to the undersigned (or any of them)
for payment of any of the Secured Obligations when due, whether or not the
Administrative Agent or such Lender shall have resorted to any property securing
any of the Secured Obligations or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Secured Obligations.

2.5.         Waivers.  Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon the guaranty
contained in this SECTION 2 or acceptance of the guaranty contained in this
SECTION 2; the Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this SECTION 2,
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this SECTION 2. Each Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon the Company or any of the
Guarantors with respect to the Secured Obligations, (b) notice of the existence
or creation or non-payment of all or any of the Secured Obligations and (c) all
diligence in collection or protection of or realization upon any Secured
Obligations or any security for or guaranty of any Secured Obligations.

2.6.         Payments.  Each Guarantor hereby guaranties that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the office of the Administrative Agent specified in the Credit
Agreement.

SECTION 3.

GRANT OF SECURITY INTEREST.

3.1.         Grant.  Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Lenders and (to the extent provided herein) their
Affiliates, a continuing security interest in all of its Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Company
Obligations or the Guarantor Obligations, as the case may be.

 

7

1240906.04

 


--------------------------------------------------------------------------------



 

 

3.2.         Collateral Assignment of Rights under the Assigned
Agreements.  Each Grantor hereby irrevocably authorizes and empowers the
Administrative Agent or its agents, in their sole discretion, to assert, either
directly or on behalf of any Grantor, at any time that an Event of Default is in
existence, any claims any Grantor may from time to time have against any person
or entity or any of their affiliates with respect to any and all of the Contract
Rights or with respect to any and all payments or other obligations due from the
sellers or any of their affiliates to the Company under or pursuant to the
Assigned Agreements (“Payments”), and to receive and collect any damages, awards
and other monies resulting therefrom and to apply the same on account of the
Secured Obligations. After the occurrence of any Event of Default and during the
continuance thereof, the Administrative Agent may provide notice to the sellers
or any of their affiliates under any Assigned Agreement that all Payments shall
be made to or at the direction of the Administrative Agent for so long as such
Event of Default shall be continuing. Following the delivery of any such notice,
the Administrative Agent shall promptly notify the sellers and their affiliates,
as the case may be, under the Assigned Agreement upon the termination or waiver
of any such Event of Default. Each Grantor hereby irrevocably makes, constitutes
and appoints the Administrative Agent (and all officers, employees, or agents
designated by the Administrative Agent) as such Grantor’s true and lawful
attorney (and agent-in-fact) for the purpose of enabling the Administrative
Agent or its agents to assert and collect such claims and to apply such monies
in the manner set forth hereinabove, which appointment, being coupled with an
interest, is irrevocable.

SECTION 4.

REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company thereunder, each Grantor jointly and severally hereby
represents and warrants to the Administrative Agent and each Lender that:

4.1.         Title; No Other Liens.  Except for Permitted Liens, the Grantors
own each item of the Collateral free and clear of any and all Liens or claims of
others. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except
filings evidencing Permitted Liens and filings for which termination statements
have been delivered to the Administrative Agent.

4.2.         Perfected First Priority Liens.  The security interests and Liens
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on Schedule 2, have been delivered to the Administrative
Agent in completed and duly executed form) will constitute valid perfected
security interests and Liens in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as collateral
security for each Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of each Grantor and any Persons purporting to
purchase any Collateral from each Grantor, and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Permitted Liens for
which priority is accorded under applicable law. The filings and other actions
specified on Schedule 2 constitute all of the filings and other actions
necessary to perfect all security interests granted hereunder.

 

8

1240906.04

 


--------------------------------------------------------------------------------



 

 

4.3.         Grantor Information.  On the date hereof, Schedule 3 sets forth
(a) each Grantor’s jurisdiction of organization, (b) the location of each
Grantor’s chief executive office, (c) each Grantor’s exact legal name as it
appears on its organizational documents and (d) each Grantor’s organizational
identification number (to the extent a Grantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

4.4.         Collateral Locations.  On the date hereof, Schedule 4 sets forth
and indicates (a) each place of business of each Grantor (including its chief
executive office), (b) all locations where any books or records of any Grantor
are located, (c) all locations where the Inventory and the Equipment owned by
each Grantor is kept, except for Inventory in transit in the ordinary course of
business and except that up to $250,000 (in the aggregate for all Grantors) in
fair market value of Inventory and Equipment may be kept at locations other than
the locations listed on Schedule 4, and (d) whether each such Collateral
location and place of business (including each Grantor’s chief executive office)
is owned or leased (and if leased, specifies the complete name and notice
address of each lessor). No Collateral is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
indicated on Schedule 4.

4.5.         Certain Property.  None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health Care Insurance Receivables or
(c) vessels, aircraft or any other property subject to any certificate of title
or other registration statute of the United States, any State or other
jurisdiction, except for personal vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business.

 

4.6.

Investment Property.

(a)          The Pledged Equity pledged by each Grantor hereunder constitute all
the issued and outstanding equity interests of each Issuer owned by such Grantor
or, in the case of any foreign Subsidiary, 65% of all issued and outstanding
equity interests of such foreign Subsidiary.

(b)          All of the Pledged Equity (other than any preferred stock of Prints
Plus, Inc.) has been duly and validly issued and is fully paid and
nonassessable. To the knowledge of each Grantor, all of the Pledged Equity that
is preferred stock of Prints Plus, Inc. has been duly and validly issued and is
fully paid and nonassessable.

(c)          Each of the Pledged Notes, if any, constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).

(d)          Schedule 1 lists all Investment Property owned by each Grantor.
Each Grantor is the record and beneficial owner of, and has good and valid title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens.

 

9

1240906.04

 


--------------------------------------------------------------------------------



 

 

 

4.7.

Receivables.

(a)          No material amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Administrative Agent as required by the terms of this
Agreement.

 

(b)

No obligor on any material Receivable is a governmental authority.

(c)          The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

4.8.

Intellectual Property.

(a)          Schedule 5 lists all registered Intellectual Property and all other
material Intellectual Property owned by such Grantor in its own name on the date
hereof.

(b)          On the date hereof, all material Intellectual Property owned by any
Grantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.

(c)          Except as set forth in Schedule 5, none of the material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(d)          Each Grantor owns and possesses or has a license or other right to
use all Intellectual Property as is necessary for the conduct of the businesses
of such Grantor, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Effect.

4.9.         Depositary and Other Accounts.  All principal depositary and other
accounts maintained by each Grantor are maintained with the Administrative Agent
as required by the Credit Agreement.

SECTION 5.

COVENANTS.

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:

5.1.         Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
in excess of $100,000 (in the aggregate for all Grantors) shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Administrative Agent, duly indorsed in a manner reasonably satisfactory
to the Administrative Agent, to be held as Collateral pursuant to this
Agreement. In the event that an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, any Instrument,
Certificated Security or Chattel Paper not theretofore delivered to the
Administrative Agent and at such time being held by any Grantor shall be

 

10

1240906.04

 


--------------------------------------------------------------------------------



 

promptly delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

5.2.

Maintenance of Perfected Security Interest; Further Documentation.

(a)          Such Grantor shall maintain the security interest and Liens created
by this Agreement as a perfected security interest and Lien having at least the
priority described in Section 4.2 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

(b)          Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.

(c)          At any time and from time to time, upon the written request of the
Administrative Agent in Administrative Agent’s reasonable discretion, and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have filed or recorded, and at any time and from time to time,
permit Administrative Agent to have filed or recorded, such further instruments
and documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including
(i) filing any financing or continuation statements, including, without
limitation fixture filings, under the UCC (or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property and any other relevant Collateral,
taking any actions necessary to enable the Administrative Agent to obtain
“control” (within the meaning of the applicable UCC) with respect thereto.

5.3.         Changes in Locations, Name, etc.  Such Grantor shall not, except
upon 30 days’ prior written notice to the Administrative Agent and delivery to
the Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:

(i)           permit any of the Inventory or Equipment to be kept at a location
other than those listed on Schedule 4; provided, that up to $250,000 (in the
aggregate for all Grantors) in fair market value of any such Inventory and
Equipment may be kept at other locations;

(ii)          change its jurisdiction of organization or the location of its
chief executive office from that specified on Schedule 3 or in any subsequent
notice delivered pursuant to this Section 5.3; or

 

(iii)

change its name, identity or corporate structure.

5.4.         Notices.  Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

 

11

1240906.04

 


--------------------------------------------------------------------------------



 

 

(a)          any Lien (other than Permitted Liens) on any of the Collateral or
on any of the Real Estate Collateral with an aggregate value greater than
$250,000 which would adversely affect the ability of the Administrative Agent to
exercise any of its remedies hereunder; and

(b)          the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or the Real Estate Collateral or on the Liens created hereby.

 

5.5.

Investment Property.

(a)          If such Grantor shall become entitled to receive or shall receive
any certificate, option or rights in respect of the equity interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any of the Pledged Equity, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Administrative Agent and the
Lenders, hold the same in trust for the Administrative Agent and the Lenders and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor to be held by the
Administrative Agent, subject to the terms hereof, as additional Collateral for
the Secured Obligations. Upon the occurrence and during the continuance of an
Event of Default unless otherwise expressly permitted by the Credit Agreement,
(i) any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional Collateral
for the Secured Obligations. Upon the occurrence and during the continuance of
an Event of Default, if any sums of money or property so paid or distributed in
respect of the Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Lenders,
segregated from other funds of such Grantor, as additional Collateral for the
Secured Obligations.

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer, except, in each
case, as permitted by the Credit Agreement, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement) other than, with respect to
Investment Property not constituting Pledged Equity or Pledged Notes, any such
action which is not prohibited by the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for Permitted Liens, or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the

 

12

1240906.04

 


--------------------------------------------------------------------------------



 

Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Grantor with respect to Persons in
which such Grantor maintains an ownership interest of 50% or less and any such
restrictions expressly provided for in the Credit Agreement.

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.2(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to such Grantor with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 regarding the Investment Property issued by it.

 

5.6.

Receivables.

(a)          Other than in the ordinary course of business consistent with its
past practice and in amounts which are not material to such Grantor, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b)          Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables for all Grantors.

 

5.7.

Intellectual Property.

(a)          Such Grantor (either itself or through licensees) will, subject to
the Sears Agreements (i) continue to use each Trademark material to its business
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Lenders, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any way.

(b)          Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent material to its business may
become forfeited, abandoned or dedicated to the public.

(c)          Such Grantor (either itself or through licensees) (i) will employ
each Copyright material to its business and (ii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion

 

13

1240906.04

 


--------------------------------------------------------------------------------



 

of such Copyrights may become invalidated or otherwise impaired. Such Grantor
will not (either itself or through licensees) do any act whereby any material
portion of such Copyrights may fall into the public domain.

(d)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.

(e)          Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property material to its business may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Grantor’s ownership of, or the validity of, any
Intellectual Property material to its business or such Grantor’s right to
register the same or to own and maintain the same.

(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Company pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Lenders’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby which is material to its
business.

(g)          Such Grantor will take all reasonable and necessary steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of all Intellectual Property owned by it and
material to its business.

(h)          In the event that any Intellectual Property material to its
business is infringed upon or misappropriated or diluted by a third party, such
Grantor shall (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and, to the extent, in
its reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

5.8.         Depositary and Other Deposit Accounts.  Each Grantor shall maintain
all of its principal deposit accounts with the Administrative Agent.

 

5.9.

Undertakings.

 

 

14

1240906.04

 


--------------------------------------------------------------------------------



 

 

(a)          Each Grantor shall keep the Administrative Agent informed of all
circumstances bearing upon any potential material claim under or with respect to
the Assigned Agreements and the Seller Undertakings and such Grantor shall not
upon the occurrence and during the continuance of an Event of Default, without
the prior written consent of the Administrative Agent, (i) waive any of its
rights or remedies under any Assigned Agreement with respect to any of the
Seller Undertakings in excess of $100,000.00 in the aggregate during any Fiscal
Year, (ii) settle, compromise or offset any amount payable by the sellers to
such Grantor under any Assigned Agreement in excess of $100,000.00 in the
aggregate during any Fiscal Year, or (iii) amend or otherwise modify any
Assigned Agreement in any manner which is materially adverse to the interests of
the Administrative Agent or any Lender.

(b)          Each Grantor shall perform and observe all the material terms and
conditions of each Assigned Agreement to be performed by it, maintain each
Assigned Agreement in full force and effect, enforce each Assigned Agreement in
accordance with its terms and take all such action to such end as may from time
to time be reasonably requested by the Administrative Agent; provided, however,
that the foregoing shall not in any way obligate such Grantor to consummate or
continue to pursue any contemplated acquisition.

(c)          Anything herein to the contrary notwithstanding, (i) each
applicable Grantor shall remain liable under each Assigned Agreement to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under any Assigned Agreement and
(iii) neither the Administrative Agent nor any other Lender shall have any
obligation or liability under any Assigned Agreement by reason of this
Agreement, nor shall the Administrative Agent or any other Lender be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

5.10.

Other Matters.

(a)          Each Grantor authorizes the Administrative Agent to, at any time
and from time to time, file financing statements, continuation statements, and
amendments thereto that describe the Collateral as “all assets” of each Grantor,
or words of similar effect, and which contain any other information required
pursuant to the UCC for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, and each Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed by the Administrative Agent on behalf of any Grantor and may be filed
at any time in any jurisdiction.

(b)          Each Grantor shall, at any time and from time and to time, take
such steps as the Administrative Agent may reasonably request for the
Administrative Agent (i) to obtain an acknowledgement, in form and substance
reasonably satisfactory to the Administrative Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds such
Collateral for the Administrative Agent, (ii) to obtain “control” of any
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of Collateral), with any agreements

 

15

1240906.04

 


--------------------------------------------------------------------------------



 

establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) otherwise to insure the continued perfection and
priority of the Administrative Agent’s security interest and Liens in any of the
Collateral and of the preservation of its rights therein. If any Grantor shall
at any time, acquire a “Commercial Tort Claim” in excess of $100,00 such Grantor
shall promptly notify the Administrative Agent thereof in writing and supplement
Schedule 6, therein providing a reasonable description and summary thereof, and
upon delivery thereof to the Administrative Agent, such Grantor shall be deemed
to thereby grant to the Administrative Agent (and such Grantor hereby grants to
the Administrative Agent) a security interest and lien in and to such Commercial
Tort Claim and all proceeds thereof, all upon the terms of and governed by this
Agreement.

(c)          Without limiting the generality of the foregoing, if any Grantor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction
with a value in excess of $100,000, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent “control” under Section 9-105 of the UCC of
such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
the Grantors that the Administrative Agent will arrange, pursuant to procedures
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantors to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or §16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by any Grantor with respect to such
electronic chattel paper or transferable record.

SECTION 6.

REMEDIAL PROVISIONS.

 

 

6.1.

Certain Matters Relating to Receivables.

(a)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right to make test verifications of the Receivables in any manner and through
any medium that it reasonably considers advisable, and each Grantor shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall furnish to the Administrative Agent reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b)          The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate such authority at

 

16

1240906.04

 


--------------------------------------------------------------------------------



 

any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
2 Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
collateral account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default, at the Administrative Agent’s request,
each Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

 

6.2.

Communications with Obligors; Grantors Remain Liable.

(a)          The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)          Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
Lender of any payment relating thereto, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(d)          For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license

 

17

1240906.04

 


--------------------------------------------------------------------------------



 

(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

6.3.

Investment Property.

(a)          Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which could impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

(b)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Secured Obligations in such order as the Administrative Agent may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting and other rights
pertaining to such Investment Property at any meeting of holders of the equity
interests of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property as if it were the absolute
owner thereof (including the right to exchange at its discretion any and all of
the Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or the Administrative Agent
of any right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) unless otherwise expressly

 

18

1240906.04

 


--------------------------------------------------------------------------------



 

permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to the Administrative Agent.

6.4.         Proceeds to be Turned Over to Administrative Agent.  In addition to
the rights of the Administrative Agent and the Lenders specified in Section 6.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other cash equivalent items, all proceeds of any Real Estate Collateral and
all Insurance Proceeds shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All
Proceeds, all proceeds of any Real Estate Collateral and all Insurance Proceeds
received by the Administrative Agent hereunder or under the other Loan Documents
shall be held by the Administrative Agent in a collateral account maintained
under its sole dominion and control. All Proceeds, all proceeds of any Real
Estate Collateral, and all Insurance Proceeds while held by the Administrative
Agent in any collateral account (or by such Grantor in trust for the
Administrative Agent and the Lenders) established pursuant hereto, shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in Section 6.5.

6.5.         Application of Proceeds.  At such intervals as may be agreed upon
by the Company and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the Proceeds,
all or any part of the Insurance Proceeds (to the extent required to be paid to
the Administrative Agent as set forth in the Credit Agreement), and all or any
part of the proceeds of any Real Estate Collateral from the sale of, or other
realization upon, all or any part of the Collateral or any part of the Real
Estate Collateral, as the case may be, in payment of the Secured Obligations in
such order as the Administrative Agent shall determine in its discretion. Any
part of such funds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by the Administrative Agent to the applicable
Grantor or to whomsoever may be lawfully entitled to receive the same. Any
balance of such Proceeds, such Insurance Proceeds, and such proceeds of any Real
Estate Collateral remaining after the Secured Obligations shall have been Paid
in Full shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive the same. In the absence of a specific
determination by the Administrative Agent, all Proceeds, Insurance Proceeds (to
the extent required to be paid to the Administrative Agent as set forth in the
Credit Agreement), and all proceeds of any Real Estate Collateral from the sale
of, or other realization upon, all or any part of the Collateral and/or the Real
Estate Collateral in payment of the Secured Obligations shall be applied in the
following order:

FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Secured Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or the Real
Estate Collateral or to preserve its security interest in the Collateral or the
Real Estate Collateral, until paid in full;

 

19

1240906.04

 


--------------------------------------------------------------------------------



 

 

SECOND, to the payment of all fees, costs, expenses and indemnities of the
Lenders, pro-rata, until paid in full;

THIRD, to the payment of all of the Secured Obligations in respect of the Swing
Line Loans to the Swing Line Lender, until paid in full;

FOURTH, to the payment of all of the Secured Obligations (other than Bank
Product Obligations and Hedging Obligations) consisting of accrued and unpaid
interest owing to any Lender, pro-rata, until paid in full;

FIFTH, to the payment of all Secured Obligations consisting of principal owing
to any Lender and Bank Product Obligations and Hedging Obligations, pro-rata,
until paid in full;

SIXTH, to the payment of the Administrative Agent an amount equal to all Secured
Obligations in respect of outstanding Letters of Credit to be held as cash
collateral in respect of such obligations;

SEVENTH, to the payment of all other Secured Obligations owing to each Lender,
pro-rata, until paid in full; and

EIGHTH, any remaining Proceeds, Insurance Proceeds, and proceeds of Real Estate
Collateral, if any, to whomever may be lawfully entitled to receive such
amounts.

6.6.         Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral or the Real Estate Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof, or the Real Estate
Collateral or any part thereof, or contract to do any of the foregoing, in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery with assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds, Insurance

 

20

1240906.04

 


--------------------------------------------------------------------------------



 

Proceeds, proceeds of Real Estate Collateral, and Proceeds of any action taken
by it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or any of the Real Estate
Collateral or in any way relating to the Collateral or the Real Estate
Collateral or the rights of the Administrative Agent and the Lenders hereunder,
including Attorney Costs to the payment in whole or in part of the Secured
Obligations, as set forth in Section 6.5 or in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

6.7.

Registration Rights.

(a)          If the Administrative Agent shall determine to exercise its right
to sell any or all of the Pledged Equity pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Equity, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will use its reasonable
efforts to cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the commercially
reasonable judgment of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity

 

21

1240906.04

 


--------------------------------------------------------------------------------



 

for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c)          Each Grantor agrees to use its reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Administrative Agent and the Lenders, that the
Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

6.8.         Waiver; Deficiency.  To the extent permitted by applicable law,
each Grantor waives and agrees not to assert any rights or privileges which it
may acquire under Section 9-626 of the UCC. Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral and the Real Estate Collateral are insufficient to pay the Secured
Obligations in full and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

6.9.         Waiver of Marshalling Rights.  Grantors, for themselves and for all
parties claiming through or under Grantors, and for all parties who may acquire
a Lien on or interest in the Collateral and the Real Estate Collateral, hereby
waive all rights to have the Collateral and the Real Estate Collateral and/or
any other property which is now or later may be security or Collateral for the
Secured Obligations marshaled upon any foreclosure of any of the Loan Documents
or on a foreclosure of any other security for any of the Secured Obligations.
Administrative Agent shall have the right to sell, and any court in which
foreclosure proceedings may be brought shall have the right to order a sale of,
the Collateral and the Real Estate Collateral and/or any other property which is
now or later may be security or Collateral for the Secured Obligations, as a
whole or in separate parcels, in any order that Administrative Agent may
designate.

SECTION 7.

THE ADMINISTRATIVE AGENT.

 

 

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)          Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of and at the expense of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

22

1240906.04

 


--------------------------------------------------------------------------------



 

 

(i)           upon the occurrence and during the continuance of an Event of
Default, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral or any of the Real Estate Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Receivable or with respect to
any other Collateral or any of the Real Estate Collateral whenever payable;

(ii)          upon the occurrence and during the continuance of an Event of
Default, in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii)         discharge Liens (other than Permitted Liens) levied or placed on
or threatened against the Collateral or the Real Estate Collateral, and effect
any repairs or insurance called for by the terms of this Agreement and pay all
or any part of the premiums therefor and the costs thereof;

(iv)         upon the occurrence and during the continuance of an Event of
Default, execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral or the Real Estate Collateral; and

(v)          upon the occurrence and during the continuance of an Event of
Default, (1) direct any party liable for any payment under any of the Collateral
or any of the Real Estate Collateral to make payment of any and all moneys due
or to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral or any
of the Real Estate Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any part thereof or the Real Estate Collateral or any
part thereof and to enforce any other right in respect of any Collateral or any
of the Real Estate Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral and any of the Real Estate
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; (8) vote any right or interest with respect to any Investment
Property; (9) order good standing certificates and conduct lien searches in
respect of such jurisdictions or offices as the

 

23

1240906.04

 


--------------------------------------------------------------------------------



 

Administrative Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral and any of the Real Estate Collateral as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon any of
the Collateral or any of the Real Estate Collateral and the Administrative
Agent’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c)          Each Grantor hereby ratifies all that such attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2.         Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent or any Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or any of the Real Estate
Collateral for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral or any of the Real Estate Collateral upon
the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any of the Real Estate Collateral or
any part thereof. The powers conferred on the Administrative Agent and the
Lenders hereunder are solely to protect the Administrative Agent’s and the
Lenders’ interests in the Collateral and the Real Estate Collateral and shall
not impose any duty upon the Administrative Agent or any Lender to exercise any
such powers. The Administrative Agent and the Lenders shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder.

7.3.         Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent

 

24

1240906.04

 


--------------------------------------------------------------------------------



 

and the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8.

MISCELLANEOUS.

8.1.         Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 15.1 of the Credit Agreement.

8.2.         Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be addressed to the Company
and effected in the manner provided for in Section 15.3 of the Credit Agreement
and each Grantor hereby appoints the Company as its agent to receive notices
hereunder.

8.3.         Indemnification by Grantors.  THE GRANTORS, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS
(INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF
ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY GRANTOR
OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY
DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER
PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE
APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED
BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND
TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY
REASON, EACH GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS
SECTION 8.3 SHALL SURVIVE REPAYMENT OF ALL (AND SHALL BE) SECURED OBLIGATIONS
(AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

8.4.         Nonliability of Lenders.  The relationship between the Grantors on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender. Neither the Administrative Agent
nor any Lender has any fiduciary relationship with

 

25

1240906.04

 


--------------------------------------------------------------------------------



 

or duty to any Grantor arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Grantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
any Grantor to review or inform any Grantor of any matter in connection with any
phase of any Grantor’s business or operations. Each Grantor agrees that neither
the Administrative Agent nor any Lender shall have liability to any Grantor
(whether sounding in tort, contract or otherwise) for losses suffered by any
Grantor in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY GRANTOR HAVE ANY LIABILITY WITH RESPECT TO, AND EACH GRANTOR, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Grantor acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Grantor and the
Lenders.

 

8.5.

Enforcement Expenses.

(a)          Each Grantor agrees, on a joint and several basis, to pay or
reimburse on demand each Lender and the Administrative Agent for all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs) incurred
in collecting against any Guarantor under the guaranty contained in SECTION 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents.

(b)          Each Grantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or any of the Real Estate Collateral or in connection with any of
the transactions contemplated by this Agreement.

(c)          The agreements in this Section 8.5 shall survive repayment of all
(and shall be) Secured Obligations (and termination of all commitments under the
Credit Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.

 

26

1240906.04

 


--------------------------------------------------------------------------------



 

 

8.6.         Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

8.7.         Nature of Remedies.  All Secured Obligations of each Grantor and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

8.8.         Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy of any executed signature page to this Agreement or any other Loan
Document shall constitute effective delivery of such signature page.

8.9.         Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

8.10.       Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.

8.11.       Successors; Assigns.  This Agreement shall be binding upon Grantors,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Grantors, Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent.

8.12.       Governing Law.  THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES EXCEPT THAT (I) THE LAW THAT GOVERNS THE PERFECTION, EFFECT
OF PERFECTION OR NON-PERFECTION, AND ENFORCEMENT OF SECURITY INTERESTS AND LIENS
SUBJECT TO THE UCC SHALL BE THE LAW DETERMINED TO BE APPLICABLE UNDER THE
PROVISIONS OF THE UCC AS ADOPTED AND IN EFFECT IN THE STATE OF ILLINOIS, AND
(II) THE PROVISIONS OF THE LOAN DOCUMENTS PERTAINING TO THE CREATION OR
PERFECTION OF SECURITY INTERESTS AND LIENS OR THE

 

27

1240906.04

 


--------------------------------------------------------------------------------



 

ENFORCEMENT OF RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS IN COLLATERAL AND REAL
ESTATE COLLATERAL NOT SUBJECT TO THE UCC AND LOCATED IN A STATE OTHER THAN THE
STATE OF ILLINOIS SHALL BE GOVERNED BY THE LAWS OF SUCH STATE.

8.13.       Forum Selection; Consent to Jurisdiction.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH GRANTOR
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF ILLINOIS. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH GRANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

8.14.       Waiver of Jury Trial.  EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

8.15.       Set-off.  Each Grantor agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, each Grantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Secured Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with the Administrative Agent or such Lender.

 

8.16.

Acknowledgements.  Each Grantor hereby acknowledges that:

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or

 

28

1240906.04

 


--------------------------------------------------------------------------------



 

any of the other Loan Documents, and the relationship between the Grantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.17.       Additional Grantors.  Each Loan Party that is required to become a
party to this Agreement pursuant to Section 10.10 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Loan Party of a joinder agreement in the form of Annex I hereto.

 

8.18.

Releases.

(a)          At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to the Grantors any Collateral held by the
Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

(b)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Company, a Guarantor
shall be released from its obligations hereunder in the event that all the
equity interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Company shall have delivered to the Administrative Agent, with reasonable
notice prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Company stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

8.19.       Obligations and Liens Absolute and Unconditional.  Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as a continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which

 

29

1240906.04

 


--------------------------------------------------------------------------------



 

constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Secured Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any other
Grantor or any other Person or against any collateral security or guaranty for
the Secured Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to make any such demand, to
pursue such other rights or remedies or to collect any payments from any other
Grantor or any other Person or to realize upon any such collateral security or
guaranty or to exercise any such right of offset, or any release of any other
Grantor or any other Person or any such collateral security, guaranty or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Grantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

8.20.       Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
or any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
and Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.21.       Mortgages.  To the extent any of the terms and provisions of this
Agreement conflict with the terms and provisions of Mortgages, the Mortgages
shall govern and control with respect to any such conflicting terms and
provisions.

8.22.       Statutory Notice--Insurance.  UNLESS GRANTORS PROVIDE THE
ADMINISTRATIVE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, THE ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE AT GRANTOR’S EXPENSE
TO PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY GRANTOR’S INTERESTS.
THE COVERAGE THAT THE ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT
IS MADE AGAINST ANY GRANTOR IN CONNECTION WITH THE COLLATERAL. GRANTORS MAY
LATER CANCEL ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT GRANTOR HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, GRANTOR WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND

 

30

1240906.04

 


--------------------------------------------------------------------------------



 

ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL
THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS
OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING
HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE
GRANTORS MAY BE ABLE TO OBTAIN ON THEIR OWN.

8.23.       Statutory Notice--Oral Commitments.  Nothing contained in the
following notice shall be deemed to limit or modify the terms of the Loan
Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT EACH GRANTOR (BORROWER) AND ADMINISTRATIVE AGENT
AND THE LENDER (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS THE GRANTORS AND ADMINISTRATIVE AGENT AND THE LENDERS REACH COVERING
SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

Grantors acknowledge that there are no other agreements between Administrative
Agent, Lenders, and Grantors, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.

[signature pages follow]

 

31

1240906.04

 


--------------------------------------------------------------------------------



 

 

Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written.

CPI CORP., a Delaware corporation

 

By:                                          
                                      

Name:____________________________________

Title:                                          
                                  

 

CONSUMER PROGRAMS INCORPORATED, a Missouri corporation, as a Guarantor

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

 

 

CPI CANADIAN HOLDINGS, INC., a Delaware corporation, as a Guarantor

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

 

 

CPI IMAGES, L.L.C., a Missouri limited liability company, as a Guarantor

 

By: Consumer Programs Incorporated, its Manager

 

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

 

 

CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation, as a Guarantor

 

By:

_______________________________

 

Name:

_______________________________

 

Title:

_______________________________

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

 

By:                                          
                                      

Name:____________________________________

Title:                                          
                                  

 

32

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

INVESTMENT PROPERTY

 

 

 

A.

PLEDGED EQUITY

 

Grantor (owner of Record of such Pledged Equity)

Issuer

Pledged Equity Description

Percentage of Issuer

Certificate (Indicate No.)



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

B.

PLEDGED NOTES

 

Grantor (owner of Record of such Pledged Notes)

Issuer

Pledged Notes Description



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

C.

OTHER INVESTMENT PROPERTY

 

Grantor

Investment Property Description



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2

FILINGS AND PERFECTION

 

GRANTOR

FILING REQUIREMENT OR OTHER ACTION

FILING OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR
(exact legal name)

STATE OF ORGANIZATION

FEDERAL EMPLOYER IDENTIFICATION NUMBER

CHIEF EXECUTIVE OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 4

A.    COLLATERAL LOCATIONS

 

GRANTOR

COLLATERAL

COLLATERAL
LOCATION
OR PLACE OF BUSINESS
(INCLUDING CHIEF
EXECUTIVE OFFICE)

OWNER/LESSOR (IF LEASED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

GRANTOR

COLLATERAL

LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 5

INTELLECTUAL PROPERTY

Patents and Patent Licenses

Grantor

Patent Number

Patent Application Number

Date Patent Issued

Date Patent Applied

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademarks and Trademark Licenses

Grantor

Trademark Number

Trademark Application Number

Trademark Registration Number

Date of Application

Date of Registration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights

Grantor

Copyright Title

Copyright Application

Copyright Registration Number

Copyright Application Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 6

COMMERCIAL TORT CLAIMS

 

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

ANNEX I

FORM OF JOINDER TO GUARANTY AND COLLATERAL AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of LaSalle Bank National Association, as the
Administrative Agent (the “Administrative Agent”) in connection with that
certain Guaranty and Collateral Agreement dated as of ____________, 2005 among
the Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guaranty and Collateral Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.            Each such Person assumes all the obligations of a Grantor and a
Guarantor under the Guaranty and Collateral Agreement and agrees that such
person or entity is a Grantor and a Guarantor and bound as a Grantor and a
Guarantor under the terms of the Guaranty and Collateral Agreement, as if it had
been an original signatory to such agreement. In furtherance of the foregoing,
such Person hereby assigns, pledges and grants to the Administrative Agent a
security interest and Lien in all of its right, title and interest in and to the
Collateral owned thereby to secure the Secured Obligations.

2.            Schedules 1, 2, 3, 4, 5, and 6 of the Guaranty and Collateral
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, and 6 respectively, hereof. Each such Person
hereby makes to the Administrative Agent the representations and warranties set
forth in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.

3.            In furtherance of its obligations under Section 5.2 of the
Guaranty and Collateral Agreement, each such Person agrees to deliver to the
Administrative Agent appropriately complete UCC financing statements naming such
person or entity as debtor and the Administrative Agent as secured party, and
describing its Collateral and such other documentation as the Administrative
Agent (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Guaranty and Collateral Agreement, as modified
hereby. Each such Person acknowledges the authorizations given to the
Administrative Agent under the Section 5.10(a) of the Guaranty and Collateral
Agreement and otherwise.

4.            Each such Person’s address for notices under the Guaranty and
Collateral Agreement shall be the address of the Company set forth in the Credit
Agreement and each such Person hereby appoints the Company as its agent to
receive notices hereunder.

 

1240906.04

 


--------------------------------------------------------------------------------



 

 

5.            This Agreement shall be deemed to be part of, and a modification
to, the Guaranty and Collateral Agreement and shall be governed by all the terms
and provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Administrative Agent’s acceptance of this Agreement. Each such
Person will deliver an executed original of this Agreement to the Administrative
Agent.

[add signature block for each new Grantor]

 

 

 

1240906.04

 

 

 